This was an attempt to hold the defendants liable as general partners, upon the ground that the limited partnership behind which they seek to shelter themselves was not organized in the mode designated by the act of assembly. The whole case turns upon the knowledge of the bank of the organization referred to, and its participation therein. This question of fact was fairly submitted to the jury, and they have found in favor of the defendants. It needs no argument to show that, if the bank advised and assisted in the organization of the limited partnership, it cannot now allege that such organization was defective, and seek to hold the members liable as general partners. Under the circumstances, we are not called upon to pass upon the legal effect of the articles of association. It is sufficient to say they are good as against the plaintiff.
Judgment affirmed.
 *Page 43